DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/27/2020, 12/10/2020, and 2/5/2021 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-12 and 21-28 are pending. Claims 13-20 have been previously cancelled. Claims 27-28 have been added. Claims 1, 8, and 21 are the independent claims. Claims 1-2, 8, and 21 have been amended. This FINAL is in response to the “Amendments and remarks” received on 2/11/2021.


Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 2/11/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the previous claim rejections under 35 U.S.C. § 112(b), applicants amendment and remarks have been fully considered and were persuasive. Therefore the previous claim rejections under 35 U.S.C. § 112(b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                           Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “ADVs reading within a predetermined area associated with a portion of the updated map” and the metes and bounds of the claim are unclear, thus the claim is indefinite. What is meant by “reading within a predetermined area”? Is this a typo or term of art? It appears that this is the former and this term should be “operating within an area” and will be interpreted as such. Appropriate action is required.
Claims 8 and 21 are rejected under the same rational as Claim 1.
Claim 28 states “wherein the causes for the state change include mechanical failures, traffic condition, and red traffic light” and the metes and bounds of this claim are not clear? Are these causes being determined or is there is merely a list of possible causes, such as intended use? How are the metes and bounds of this claim to be attributed? Would not all vehicle controls be based on “traffic conditions”? And if a car is stopped in the middle of the road, but does not have a “mechanical failure”, does that read on the claim? As currently presented, Claim 28 fails to clearly recite the metes and bounds of the claims, thus it is indefinite. The Office is going to interpret any triggering event as a cause. Appropriate action is required.
Claims 1-7, 9-12, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above	
ADVs reading within a predetermined
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 8, 21-22 and 27-28 are rejected under 35 USC 103 as being unpatentable over Lin et al.  (United States Patent 10,558,224) in view of Wang et al.  (United States Patent Publication 2017/0352200).
 Claim 1: While Lin discloses “A computer-implemented method for operating an autonomous driving vehicle” [Lin, col 1 lines 37-61 and Figures 2 and 4]; 
“the method comprising: monitoring a state change of an autonomous driving vehicle (ADV) using a plurality of sensors mounted on the ADV” [Lin, col 1 lines 37-61 and Col 2 lines 18-45]; 
“detecting a driving environment surrounding the ADV using at least a portion of the sensors” [Lin, col 1 lines 37-61 and Col 2 lines 18-45 and Figure 3]; 
“analyzing causes for the state change of the ADV in view of the driving environment surrounding the ADV to determine a real-time traffic condition of the driving environment at a point in time” [Lin, col 1 lines 37-61 and Col 2 lines 18-45 and Figure 3]; 
“determining whether the real-time traffic condition of the driving environment is unknown by matching the real-time traffic condition with at least one of a plurality predetermined traffic conditions” [Lin, col 1 lines 37-61 and Col 2 lines 18-45 and Figure 3]; 
“in response to determining the real-time traffic condition is unknown, transmitting data concerning the real-time traffic condition of the driving environment to a remote server over a network” [Lin, col 1 lines 37-61 and Col 2 lines 18-45 and Figure 3]; 
“wherein the transmitted data includes the unknown real-time traffic condition including a location for the real-time traffic condition, a type of the real-time traffic condition, and a time of detection of the real-time traffic condition” [Lin, Col 5 lines 33-52];

“wherein the remote server is to generate and broadcast an updated map to ADVs reading within a predetermined area associated with a portion of the updated map having real-time traffic information based on the transmitted unknown real-time traffic condition” [Lin, Col 12 lines 9-30]; 
“and in response to receiving the updated map, planning and controlling the ADV based on real-time traffic information obtained from the updated map” [Lin, Col 12 lines 9-30];
Lin does not specifically state that the transmitted data includes vehicle ID information.
Wang, which is also a vehicle control system, teaches “wherein the transmitted data includes an ID of the reporting vehicle” [Wang, Abstract ¶ 0017-0018, 0041 and Figure 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang into the invention of Lin to not only include updating traffic maps based on vehicle data as Lin discloses but to also have more data in the messages as taught by Wang with a motivation of creating a more robust system by using vehicle information to create route traffic data and further Wang demonstrates that using these types of data fields is known and used in the art. Additionally, the claimed invention is merely a combination of old, well known elements such as updating maps and using layers for mapping and in the combination each element merely 
With respect to Claim 2: Lin discloses “The method of claim 1, wherein the remote server is configured to receive data concerning the unknown real-time traffic condition from at least one of a plurality of vehicles” [Lin, Col 6 lines 39-58, Col 11 lines 33-55 and Col 12 lines 9-30]; 
“examine each of the received unknown real-time traffic conditions with traffic conditions information reported by other vehicles in a surrounding vicinity to determine a confidence score” [Lin, Col 6 lines 39-58, Col 11 lines 33-55 and Col 12 lines 9-30]; 
“determine whether the confidence score is greater than a predetermined threshold by comparing similarity of driving environments, and an overlap of detection times from multiple reports of traffic conditions information” [Lin, Col 6 lines 39-58, Col 11 lines 33-55 and Col 12 lines 9-30]; 
“wherein the predetermined threshold includes a number of vehicles” [Lin, Col 6 lines 39-58, Col 11 lines 33-55 and Col 12 lines 9-30]; 
“to update the map based on the unknown real-time traffic condition from the plurality of the vehicles” [Lin, Col 6 lines 39-58, Col 11 lines 33-55 and Col 12 lines 9-30]; 
“the update including if the confidence score is above the predetermined threshold, and to transmit the updated map back to the plurality of the vehicles” [Lin, Col 6 lines 39-58, Col 11 lines 33-55 and Col 12 lines 9-30].

 Claim 8: all limitations have been examined with respect to the method in claims 1-2. The medium taught/disclosed in claim 8 can clearly perform the method of claims 1-2. Therefore claim 8 is rejected under the same rationale.
With respect to Claims 21-22: all limitations have been examined with respect to the method in claims 1-2. The system taught/disclosed in claims 21-22 can clearly perform the method of claims 1-2. Therefore claims 21-22 are rejected under the same rationale.
With respect to Claim 27: Lin discloses “The method of claim 1, wherein the state change includes stopping, slowing down, speeding up, and changing lanes” [Lin, Abstract, col line 37-51, col 4 line 19-35].
With respect to Claim 28: Lin discloses “The method of claim 1, wherein the causes for the state change include mechanical failures, traffic condition, and red traffic light” [Lin, Abstract, col line 37-51, col 4 line 19-35].
Claims 3-4, 9-11, and 23-24 are rejected under 35 USC 103 as being unpatentable Lin et al.  (United States Patent 10,558,224) in view of Wang et al.  (United States Patent Publication 2017/0352200), and in further view of Westover et al.  (United States Patent Publication 2019/0049257).
With respect to Claim 3: While Lin discloses “The method of claim 2, wherein the map to be updated” [Lin, Col 12 lines 9-30];
Lin does not specifically state layers of the map.
Westover, which is also an autonomous vehicle system teaches “wherein the map to be updated comprises one or more map layers to store real-time traffic conditions” [Westover, ¶ 0036-0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Westover into the invention of Lin to not only include updating maps based on vehicle data as Lin discloses but to also have layers of the map data such as traffic layers as taught by Westover with a motivation of creating a more robust system by allowing certain fields to be updated while other fields by an known 
With respect to Claim 4: While Lin discloses traffic conditions such as unknown obstacles, vehicle speeds, building trees, broke down cars, and even traffic signs” [Lin, Col 9 line 63-Col 10 line 7];
Lin does not explicitly state the same category’s as the claimed subject matter. 
It is the Office's stance that different categories of objects, without any explanation of any well-known benefit of each threshold or category of traffic is a mere design choice. Measuring traffic is well known and systems using traffic measurements are also well known; further by differentiating the claimed subject matter without reciting a new and unexpected result of selecting each and every category would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any category (classification) type based on sensor measurements and it would have been obvious and the design choice would have produced predictable results.
With respect to Claims 9-11: all limitations have been examined with respect to the method in claims 3-4. The medium taught/disclosed in claims 9-11 can clearly 
With respect to Claims 23-24: all limitations have been examined with respect to the method in claims 3-4. The system taught/disclosed in claims 10-11 can clearly perform the method of claims 3-4. Therefore claims 10-11 are rejected under the same rationale.
Claims 5 and 25 are rejected under 35 USC 103 as being unpatentable Lin et al.  (United States Patent 10,558,224) in view of Wang et al.  (United States Patent Publication 2017/0352200), and in further view of Shinto (United States Patent Publication 2009/0005962).
With respect to Claim 5: While Lin discloses “The method of claim 1, further comprising controlling of the ADV based on the real-time traffic information obtained from the updated map” [Lin, Col 12 lines 9-30];
Lin does not specifically state that the user confirms this action or that the vehicle is rerouted.
Shinto, which is also a vehicle control system that re-routes a vehicle based on traffic teaches “confirm a rerouting of the ADV based on the real-time traffic information” [Shinto, ¶ 0085-0087 and Figures 5-6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shinto into the invention of Lin to not only include updating maps based on vehicle data as Lin discloses but to also include user approval before re-routing as taught by Shinto with a motivation of creating a more user friendly system by allowing the 
With respect to Claim 25: all limitations have been examined with respect to the method in claim 5. The system taught/disclosed in claim 25 can clearly perform the method of claims 5. Therefore claim 25 is rejected under the same rationale.
Claims 6-7, 12, and 26 are rejected under 35 USC 103 as being unpatentable Lin et al.  (United States Patent 10,558,224) in view of Wang et al.  (United States Patent Publication 2017/0352200), and in further view of Ewert et al. (United States Patent Publication 2019/0114493).
With respect to Claim 6: While Lin discloses “The method of claim 1, further comprising transmitting data concerning a disappearance of a real-time traffic condition of the driving environment to a remote server over a network wherein the transmitting, by the remote server, to generate an updated map having real-time traffic information” [Lin, Col 12 lines 9-30];
Lin does not specifically state that that this action is in response to determining the real-time traffic condition is known but disappearing.
Ewert, which is also a vehicle control system that re-routes a vehicle based on traffic teaches “The method of claim 1, further comprising transmitting data concerning a disappearance of a real-time traffic condition of the driving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ewert into the invention of Lin to not only include updating maps based on vehicle data and further use time limits to remove old disappearing issues as Lin discloses but to also use comparisons from a database and current settings to determine traffic change disappearing as taught by Ewert with a motivation of creating a more up to date system that can update when traffic situations change and further increasing safety as vehicles are better prepared [Ewert, ¶ 0004]. Additionally, the claimed invention is merely a combination of old, well known elements such as re-routing a vehicle based on traffic and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 7: Lin discloses “The method of claim 6, wherein the remote server is configured to receive data concerning the disappearance of known real-time traffic condition from at least one of a plurality of vehicles, to update the map based on the disappearance of known real-time traffic condition 
With respect to Claim 12: all limitations have been examined with respect to the method in claims 1-2 and 6-7. The product taught/disclosed in claim 12 can clearly perform the method of claims 1-2 and 6-7. Therefore claim 12 is rejected under the same rationale.
With respect to Claim 26: all limitations have been examined with respect to the method in claims 1-2 and 6-7. The system taught/disclosed in claim 26 can clearly perform the method of claims 1-2 and 6-7. Therefore claim 26 is rejected under the same rationale.
Claims 3-4, 9-11, and 23-24 are rejected under 35 USC 103 as being unpatentable Ewert et al. (United States Patent Publication 2019/0114493) in view Lim (United States Patent Publication 2019/0174281), in further view of Wang et al.  (United States Patent Publication 2017/0352200), and in further view of Westover et al.  (United States Patent Publication 2019/0049257).
With respect to Claim 3: While Ewert discloses “The method of claim 2, wherein the map to be updated comprises one or more map layers to store real-time traffic conditions” [Ewert, Abstract ¶ 0009-0011, 0034, and 0040-0044];
Ewert does not specifically state layers of the map.
Westover, which is also an autonomous vehicle system teaches “wherein the map to be updated comprises one or more map layers to store real-time traffic conditions” [Westover, ¶ 0036-0039].

With respect to Claim 4: While Ewert discloses traffic conditions such as traffic signs, speed signs and even construction signs” [Ewert, Abstract ¶ 0009-0011, 0034, and 0040-0044];
Ewert does not explicitly state the same category’s as the claimed subject matter. 
It is the Office's stance that different categories of traffic, without any explanation of any well-known benefit of each threshold or category of traffic is a mere design choice. Measuring traffic is well known and systems using traffic measurements are also well known; further by differentiating the claimed subject matter without reciting a new and unexpected result of selecting each and every 
With respect to Claims 9-11: all limitations have been examined with respect to the method in claims 3-4. The medium taught/disclosed in claims 9-11 can clearly perform the method of claims 3-4. Therefore claims 9-11 are rejected under the same rationale.
With respect to Claims 23-24: all limitations have been examined with respect to the method in claims 3-4. The system taught/disclosed in claims 10-11 can clearly perform the method of claims 3-4. Therefore claims 10-11 are rejected under the same rationale.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669